DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo et al (US 2019/0250707 A1).
In regard to claim 7, Kondo et al discloses a system (page 2, section [0041], Figures 1A-C”), the system comprising: an optical path comprising a lens (Figures 1A-C, “22”); a plurality of light emitting diodes disposed adjacent to the optical path (Figures 1A-C, “11, 12”); and a first number of the light emitting diodes configured into an illumination mode toward a gaze location of the user (page 6, sections [0104] - [0111], Figures 1A-C, “11”) and a second number of the light emitting diodes configured in a light sensing mode toward the gaze location (page 6, sections [0104] - [0111], Figures 1A-C, “12”). 
The recitation for said system to be for “use in a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, said system could inherently be used in a vehicle, having a vehicle driver display, as the system of Kondo et al is disclosed as augmented reality glasses (page 2, section [0043]) and can be used in almost any environment the user is in.
In regard to claim 7, Kondo et al discloses a system for gaze tracking (page 2, section [0041], Figures 1A-C”), the system comprising: an opaque frame circumferentially enclosing a transparent field of view of the user (Figures 1A-C, “21”); a 
The recitation for said system to be for a “driver in a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, the limitations are directed to an “opaque frame circumferentially enclosing a transparent field of view of a (user),” which does not require said system to be used in a vehicle, but merely by a user of said system.
Regarding claim 8, Kondo et al discloses said system comprising logic configured to cause the plurality of light emitting diodes to periodically emit infrared light and the plurality of photodiodes to periodically sense infrared light (page 6, sections [0104] - [0111], Figure 13).
Regarding claim 10, Kondo et al discloses said system comprising logic for determining a gaze direction of the driver based on the sensed intensity of infrared light 
Regarding claim 11, Kondo et al discloses said system comprising logic configured to: calibrate the system by determining the gaze direction of the user to a successive plurality of known points in the field of view of the driver based on the sensed intensity of infrared light reflected from the gaze position of the user; and based on the calibration, subsequently determining the gaze direction of the driver from the sensed intensity of reflected infrared light originating from the plurality of light emitting diodes (page 6, sections [0104] - [0111], Figure 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10, 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 6-9, 10-15 of U.S. Patent No. 10,838,492 B1, herein referred to as “Patent ‘492.”  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current invention are disclosed in the patent and are therefore anticipated.

Current Application
Patent ‘492
7. A system for driver gaze tracking, the system comprising: an opaque frame circumferentially enclosing a transparent field of view; a plurality of light emitting diodes coupled to the opaque frame for emitting infrared light onto a gaze position through the transparent field of view; and a plurality of photodiodes coupled to the opaque frame, each photodiode from among the plurality of photodiodes operationally coupled to a single light emitting diode from among the plurality of light emitting diodes for sensing intensity of infrared light reflected from the gaze position.
6. A system for gaze tracking, the system comprising: an eyepiece comprising an opaque frame circumferentially enclosing a transparent field of view; a plurality of light emitting diodes coupled to the opaque frame for emitting infrared light onto an gaze position through the transparent field of view; a plurality of photodiodes coupled to the opaque frame, each photodiode from among the plurality of photodiodes operationally coupled to a light emitting diode from among the plurality of light emitting diodes for sensing intensity of infrared light reflected from the gaze position; logic configured to: calibrate the system by determining a gaze direction to a successive plurality of known points in the field of view based on the sensed intensity of infrared light reflected from the gaze position; subsequently determine the gaze direction based on the sensed intensity of reflected infrared light originating from the plurality of light emitting diodes, based on the calibration; determine that the calibration has become invalid; and recalibrate the system by determining the gaze direction to the successive plurality of known points in the field of view based on the sensed intensity of reflected infrared light from the plurality of light emitting diodes.

7. The system of claim 6, further comprising logic configured to cause the plurality of light emitting diodes to periodically emit infrared light and the plurality of photodiodes to periodically sense infrared light.
9. The system of claim 8, further comprising: a camera for periodically sensing infrared light reflected from the gaze position of the driver; and logic capable of evaluating the sensing by the plurality of light emitting diodes compared to the sensing by the camera.
8. The system of claim 7, further comprising: a camera configured to periodically sensing infrared light reflected from the gaze position; and logic configured to evaluate the sensing by the plurality of light emitting diodes compared to the sensing by the camera.
10. The system of claim 7, further comprising logic for determining a gaze direction based on the sensed intensity of infrared light reflected from the gaze position.
9. The system of claim 6, further comprising logic configured to determine a gaze direction based on the sensed intensity of infrared light reflected from the gaze position.
13. A method for gaze tracking by a gaze tracking device, the method comprising: determining, using calibration logic, a set of calibration data corresponding to a first measure of intensities of infrared light reflected from an eye while the eye is gazing at a plurality of calibration points during a first time period, the calibration points corresponding to a plurality of known gaze directions; and comparing to the calibration data, using gaze tracking logic, an instant gaze direction for the eye during a second time period based on a second measure of intensities of infrared light reflected by the eye.
10. A method for gaze tracking by a gaze tracking device, the method comprising: determining, using a calibration logic, a set of calibration data corresponding to a first measure of intensities of infrared light reflected from an eye while the eye is gazing at a plurality of calibration points during a first time period, the calibration points corresponding to a plurality of known gaze directions; comparing to the calibration data, using a gaze tracking logic, an instant gaze direction for the eye during a second time period based on a second measure of intensities of infrared light reflected by the eye; and performing regression analysis on the calibration data to compare the instant gaze direction for the eye during a second time period to the set of calibration data.

11. The method of claim 10, wherein the first measure of intensities of infrared light further comprises, for each calibration point from among the plurality of calibration points: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by the plurality of light emitting diodes, a plurality of reflected light for each region from among the plurality of regions of the eye.
15. The method of claim 13, wherein the first measure of intensities of infrared light further comprises, for each calibration point from among the plurality of calibration points: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by a plurality of photodiodes, a plurality of reflected light for each region from among the plurality of regions of the eye.
12. The method of claim 10, wherein the first measure of intensities of infrared light further comprises, for each calibration point from among the plurality of calibration points: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by a plurality of photodiodes, a plurality of reflected light for each region from among the plurality of regions of the eye.

13. The method of claim 10, wherein the second measure of intensities of infrared light further comprises: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by the plurality of light emitting diodes, a plurality of reflected light for each region from among the plurality of regions of the eye.
17. The method of claim 13, wherein the second measure of intensities of infrared light further comprises: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by the plurality of light emitting diodes, a plurality of reflected light for each region from among the plurality of regions of the eye.
14. The method of claim 10, wherein the second measure of intensities of infrared light further comprises: emitting, by a plurality of light emitting diodes, a plurality of infrared light cones directed to a plurality of regions of the eye; and sensing, by the plurality of light emitting diodes, a plurality of reflected light for each region from among the plurality of regions of the eye.
18. The method of claim 13, wherein the calibration points correspond to a row-and-column arrangement over a field of 




Allowable Subject Matter
Claims 2-6, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: a system as claimed, specifically further comprising at least one central light emitting diode configured non-adaptively in the illumination mode and a plurality of light emitting diodes configured adaptively into the sensing mode and positioned adjacent to the at least one central light emitting diode.  
The prior art fails to teach a combination of all the claimed features as presented in claims 3-5: a system as claimed, specifically further comprising logic to, for one of more of the light emitting diodes: apply a forward voltage to the light emitting diode for a first duration; apply a reverse voltage pulse to the light emitting diode for a second duration; and measure a voltage between a cathode and an anode of the light emitting diode for a third duration. 
The prior art fails to teach a combination of all the claimed features as presented in claim 6: a system as claimed, specifically wherein one or more light emitting diode 
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a system as claimed, specifically further comprising logic configured to: determine that the calibration has become invalid; and recalibrate the system by determining the gaze direction of the driver to the successive plurality of known points in the field of view based on the sensed intensity of reflected infrared light from the plurality of light emitting diodes.
The prior art fails to teach a combination of all the claimed features as presented in claims 19 and 20: a system as claimed, specifically wherein regression analysis is performed on the calibration data for comparing the instant gaze direction for the eye during a second time period to the set of calibration data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2022